Citation Nr: 0200873	
Decision Date: 01/25/02    Archive Date: 02/05/02

DOCKET NO.  00-20 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim as to whether the appellant's character of 
discharge constitutes a bar to compensation benefits and, if 
so, whether all of the evidence of record both old and new 
warrants a favorable determination as to character of 
discharge.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and Dr. T.W.



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant served on active duty from June 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an May 2000 decision by the Portland, 
Oregon, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In November 2001, the appellant testified at a video 
conference hearing before the undersigned Board Member.  A 
copy of the transcript of that hearing is of record.

The Board notes that in November 2001 the appellant waived RO 
consideration of evidence submitted subsequent to the 
certification of his appeal.  See 38 C.F.R. § 20.1304 (2001).

Although the RO, in essence, adjudicated the issue on the 
merits, the Board is required to determine whether new and 
material evidence has been presented when a claim has been 
previously disallowed based upon the same factual basis.  
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  A 
disability claim that was previously the subject of a final 
denial based on the character of the claimant's discharge is 
subject to reopening under 38 U.S.C.A. § 5108.  D'Amico v. 
West, 209 F.3d 1322, 1326-27 (Fed. Cir. 2000), vacating 12 
Vet. App. 264 (1999).  For these reasons, the Board has 
listed the issue on the title page as whether new and 
material evidence has been submitted to reopen the claim as 
to whether the appellant's character of discharge constitutes 
a bar to compensation benefits.



FINDINGS OF FACT

1.  In May 1999, the RO denied reopening the appellant's 
claim as to whether his character of discharge constituted a 
bar to compensation benefits.  

2.  The evidence submitted since the May 1999 decision 
includes new evidence that bears directly and substantially 
upon the specific matter under consideration which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The May 1999 determination that denied reopening the 
appellant's claim as to whether his character of discharge 
constituted a bar to compensation benefits is final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.104, 20.1103 (2001).

2.  Evidence submitted since the May 1999 determination is 
new and material and the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (effective prior to 
August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  Among other things, 
this law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000);  see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  VA regulations have also been revised as a result of 
these changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) and is effective from November 9, 2000, except 
that the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. 
§ 3.159(c)(4)(iii) apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001).

The Board notes that the VCAA states that nothing in section 
5103A "shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured."  However, under the 
provisions of section 5103A(g) the Secretary has proposed to 
provide limited assistance to claimants trying to reopen 
finally decided claims.  See 66 Fed. Reg. 45,620.  As the 
appellant's claim to reopen was received prior to 
August 29, 2001, the Board finds the amendment to 38 C.F.R. 
§ 3.156(a) is inapplicable in this case and the claim must be 
considered based upon the law effective prior to that 
revision.

Laws and Regulations

VA law provides that despite the finality of the prior 
adverse decision a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

The Court has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) overruled a holding in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which limited the 
reopening of previously denied claims based upon "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  See Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  However, as noted above, 
on November 9, 2000, the President signed into law the VCAA 
which eliminated the requirement of a well-grounded claim.

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

Evidence Received Prior to May 1999

Service records dated in March 1971 show the appellant 
requested a discharge for the good of the service in lieu of 
court-martial and acknowledged that he had been advised by 
counsel and understood that he might be discharged under 
other than honorable conditions.  It was noted that he 
understood that as a result of that discharge he might be 
ineligible to many or all VA benefits.  Records show the 
appellant had been charged with 2 specifications of 
aggravated assault, one specification of housebreaking with 
intent to commit aggravated assault, and one specification of 
conspiracy to commit aggravated assault related to an 
incident in February 1971.  

Records also show the appellant had served in combat in 
Vietnam, that he was punished in June 1970 for having been 
absent without leave (AWOL) for a period of 6 days, and that 
he was convicted by a special court-martial in August 1970 
for having been AWOL for a period of 24 days and for 
disobeying an order by a commissioned officer.  A DD Form 214 
indicates the appellant was discharged under conditions other 
than honorable on April 16, 1971.

In a July 1971 administrative decision VA found the 
appellant's discharge was under dishonorable conditions and 
constituted a bar to VA benefits.  It was noted that the 
evidence demonstrated the appellant's behavior represented 
willful and persistent misconduct.

Service department records show that in June 1977 the 
appellant received an upgrade of his character of service 
under a special discharge review program.  A DD Form 214 
indicates the upgrade was to under honorable conditions.  

In January 1979, the St. Petersburg, Florida, RO received 
copies of service department records, including 
correspondence dated in November 1978 noting the appellant's 
previous upgrading of his discharge had been "re-reviewed" 
by the discharge review board.  It was noted that the board 
found the appellant did not qualify for upgrading under the 
new uniform standards for discharge review.  The 
correspondence noted the appellant would not be able to use 
his previous discharge to qualify for VA benefits.

In a May 1979 administrative decision VA found the 
appellant's discharge had been issued under dishonorable 
conditions and constituted a bar to VA monetary benefits.

In May 1992, the appellant submitted a detailed statement 
describing his service in Vietnam and the events that led to 
his discharge in April 1971.  He claimed he had been falsely 
implicated in the incident that led to the assault, 
housebreaking, and conspiracy charges against him.  

In a May 1992 statement in support of the appellant's claim a 
VA benefits counselor summarized the appellant's claim and 
noted that the appellant had been to the RO several times in 
connection with his claim.  It was the benefits counselor's 
opinion that the appellant had a discharge he did not deserve 
because of his lack of education and drug problems.  

In February 1993, the RO notified the appellant that his 
application to reopen his claim for VA benefits had been 
denied.  The appellant was notified of his appellate rights 
but did not appeal.

In April 1999, the appellant, in essence, requested his claim 
be reopened.

In May 1999, the RO notified the appellant that his 
application to reopen his claim for VA benefits had been 
denied.  The appellant was notified of his appellate rights 
but did not appeal.

Evidence Received After May 1999

In April 2000, the appellant submitted an application for VA 
benefits.  

In May 2000, the RO received a copy of correspondence the 
appellant sent to the service department requesting 
correction of his character of service.  

In September 2000, the RO received a copy of service 
department correspondence sent to the appellant in August 
2000 indicating that a search of permanent court-martial 
records had been negative as to records pertinent to his 
claim.

At a personal hearing in September 2000 the appellant 
reiterated his claim and testified that he did not believe he 
was in the right state of mind at the time of his discharge.  
He also claimed he was not adequately advised by counsel in 
requesting discharge in lieu of court-martial.  He stated he 
believed witnesses to the incident in February 1971 had 
provided statements that would exonerate him from the 
offenses he was charged with having committed.  Dr. T.W., a 
VA psychologist, testified that the appellant was probably 
suffering from post-traumatic stress disorder (PTSD) when he 
left Vietnam.  

In January 2001, the RO requested the service department 
provide any additional available information related to the 
incident in February 1971 that led to the appellant's 
discharge from service.

In March 2001, the RO received additional service department 
records, including duplicate service records, service 
personnel records, and records related to the appellant's 
discharge review.  

At his video conference hearing before the undersigned Board 
Member the appellant reiterated his claim that he had not 
actually been involved in the incident in February 1971 and 
that he had been arrested with others in the area because of 
his race.  He stated, in essence, that he accepted a 
discharge in lieu of court-martial because of his drug 
addiction and inadequate legal advice.  The appellant's 
representative noted investigation and defense counsel 
reports were not included in the records obtained by the RO 
and, in essence, questioned whether the RO had met its duty 
to assist the appellant.

In November 2001, Dr. T.W., a clinical psychologist with the 
Portland, Oregon, VA Medical Center, Alcohol and Drug 
Treatment Section, submitted correspondence in support of the 
appellant's claim.  Dr. T.W. also noted that in 1982 he had 
co-developed and worked part-time in a dual disorder 
treatment program treating veterans who had major mental 
illnesses co-occurring with alcohol and drug problems.  It 
was indicated that the appellant had been referred to the 
Dual Recovery PTSD program and that he had experienced 
recurring episodes of severe depression with concurrent 
complaints of traumatic memories, flashbacks, panic attacks, 
hypervigilance, and strong urges to isolate.

Analysis

In this case, in May 1999 the RO denied reopening the 
appellant's claim as to whether his character of discharge 
constituted a bar to compensation benefits.  The appellant 
was notified by correspondence dated May 6, 1999, but did not 
appeal.  Therefore, the decision is final.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.104, 20.1103 
(2001).

The Board notes that previous VA determinations found the 
evidence demonstrated the appellant's behavior represented 
willful and persistent misconduct.  The evidence added to the 
claims file since the May 1999 decision includes the opinion 
of a VA psychologist indicating the appellant had PTSD when 
he left Vietnam.  Based upon a review of the entire record, 
the Board finds this information includes new evidence which 
when considered in light of applicable VA law bears directly 
and substantially upon the specific matter under 
consideration.  See 38 C.F.R. § 3.156(a).  As "new and 
material" evidence has been submitted, the claim must be 
reopened.



ORDER

New and material evidence having been submitted to reopen a 
claim as to whether the appellant's character of discharge 
constitutes a bar to VA compensation benefits, the claim is 
reopened.


REMAND

As noted above, on November 9, 2000, the President signed 
into law the VCAA which redefines the obligations of VA with 
respect to the duty to assist.  The Board notes the VCAA 
provides that upon receipt of a complete or substantially 
complete application VA is required to notify the claimant 
and the claimant's representative, if any, of any information 
necessary to substantiate the claim and to indicate which 
information should be provided by the claimant and which 
information VA will attempt to obtain.  The revised duty to 
assist requires VA make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim, make reasonable efforts to obtain relevant records 
adequately identified and authorized by the claimant, notify 
the claimant of the efforts taken to obtain those records, 
describe further action to be taken by VA, and make continued 
efforts to obtain records from a federal government 
department or agency unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile.  See 38 C.F.R § 3.159(c).  

In this case, the Board notes the appellant has submitted 
evidence which may be construed as raising the issue as to 
whether the appellant was insane at the time of the offenses 
that led to his service discharge.  Although the record 
includes personal hearing testimony from a VA psychologist 
indicating the appellant was probably suffering from PTSD 
when he left Vietnam, the record is unclear as to whether the 
appellant was insane for VA purposes as a result of that 
disease.  The Board also notes that offenses considered at 
the time of the appellant's service discharge included 
charges related to events in February 1971, as well as AWOL 
periods and a conviction for disobeying an order by a 
commissioned officer.  Therefore, the Board finds additional 
development is required.

VA law provides conditions under which discharge or release 
from service constitutes a bar to the payment of benefits but 
also provides that benefits will not be barred if it is found 
that the person was insane at the time of committing the 
offense causing such discharge or release or unless otherwise 
specifically provided.  See 38 U.S.C.A. § 5303 (West 1991); 
38 C.F.R. § 3.12(b) (2001).

VA regulations define an insane person as one who, while not 
mentally defective or constitutionally psychopathic, except 
when a psychosis has been engrafted upon such basic 
condition, exhibits, due to disease, a more or less prolonged 
deviation from his normal method of behavior; or who 
interferes with the peace of society; or who has so departed 
(become antisocial) from the accepted standards of the 
community to which by birth and education he belongs as to 
lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  
38 C.F.R. § 3.354 (2001).

The Court in clarifying the definition of an insane person 
for VA purposes held that an insane person is one who due to 
a disease exhibits a more or less prolonged deviation from 
his normal method of behavior, interferes with the peace of 
society, or has so departed from the accepted standards of 
the community to which by birth and education he belongs as 
to lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  Struck 
v. Brown, 9 Vet. App. 145, 152 (1996) (citing Zang v. Brown, 
8 Vet. App. 246, 252-53 (1995)).  The Court also held that 
the statute required only that the insanity exist at the time 
of the commission of the offense leading to a person's 
discharge but did not require that the insanity must have 
caused the misconduct.  Id.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2001).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should request the appropriate 
service department agency conduct a 
specific search for any available 
investigation records related to the 
incident in February 1971 that led to the 
appellant's discharge.  All correspondence 
and records obtained should be added to 
the claims folder.

2.  Thereafter, the appellant's claims 
file should be reviewed by a VA 
psychiatrist for an opinion as to whether 
the appellant as a result of a disease at 
the time of offenses that led to his 
service discharge exhibited a more or less 
prolonged deviation from his normal method 
of behavior, interfered with the peace of 
society, or had so departed from the 
accepted standards of the community to 
which by birth and education he belonged 
as to lack the adaptability to make 
further adjustment to the social customs 
of the community in which he resided.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner.  The examiner should perform 
any examinations, tests, or studies deemed 
necessary for an accurate assessment.  

The examiner is requested to discuss 
whether the appellant was insane within 
the definition for VA purposes at the time 
of the events in February 1971 that led to 
his discharge, as well as the 1970 AWOL 
periods and conviction for disobeying an 
order by a commissioned officer.  A 
complete rationale should be provided.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107) and 66 Fed. Reg. at 
45,630-45,632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159) 
are fully complied with and satisfied.

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed necessary, 
the RO should undertake a de novo review 
of the entire record to determine if all 
of the evidence, both old and new, 
warrants a favorable determination as to 
the appellant's character of discharge.  

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the appellant's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until notified by the RO; however, the appellant is advised 
that failure to cooperate by reporting for an examination may 
adversely affect the claim.  38 C.F.R. § 3.655 (2001).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



